PER CURIAM.
We agree with the Fourth District Court of Appeal that the 1989 amendments to the habitual offender statute were not invalid as violative of the one subject provision of the Florida Constitution. McCall v. State, 583 So.2d 411 (Fla. 4th DCA 1991). Contra, Johnson v. State, 589 So.2d 1370 (Fla. 1st DCA 1991). That disposes of appellant’s first point.
Appellant’s only other point is that his classification as a habitual violent felony offender was a violation of due process and double jeopardy principles because the instant crime of which he was convicted (possession of a firearm by a convicted felon) was not a violent felony although several of his past felony convictions were for violent felonies. This issue has been decided contrary to appellant’s position in Ross v. State, 601 So.2d 1190 (Fla.1992).
Affirmed.
PARKER, A.C.J., and ALTENBERND and BLUE, JJ., concur.